DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Muir (Reg. No. 35,293) on August 12, 2021.

The application has been amended as follows: 
Please amend claim 2 by changing “the other end” to “an opposite end”. 
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on August 2, 2021.
Claims 1-3, and 6-10 have been amended. 
Claim 5 has been canceled. 
Response to Arguments
Applicant’s arguments, see pg. 6, filed August 2, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been 
Applicant’s arguments, see pg. 6, filed August 2, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has amended the claims by correcting the claim language that rendered the claim indefinite. 
Applicant’s arguments, see pg. 6-8, filed August 2, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1, Applicant argues that Yoshida and Heinz fail to disclose “a spring having a spring force for forcing the intermediate cover in the direction of the fixed cover”. Applicant argues that Heinz discloses “exerting a force in a direction opposite of what is claimed”.  This argument is persuasive. Heinz teaches a spring in Fig. 3, 35 but fails to disclose forcing the intermediate cover in the direction of the fixed cover. 
Allowable Subject Matter
Claim 1-4, and 6-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Yoshida (U.S. 2010/0020939) and  Heinz (U.S. 4,901,339).
Regarding claim 1:
Yoshida discloses an X-ray imaging apparatus comprising:
 an imaging system (Fig. 1, imaging system) including an X-ray tube (Fig. 1, 17) supported by a telescoping support mechanism (Fig. 1, 7, 11, and 15) and an X-ray detector (Fig. 1, 19) for detecting X-rays emitted from the X-ray tube (Fig. 1, 17) and passed through a subject (Fig. 1, M);

an X-ray tube moving mechanism ([0085], motors controlling movement of X-ray tube and support) configured to change a distance between the X-ray tube (Fig. 1, 17) and the top board (Fig. 1, 17) by moving the X-ray tube supported by the telescoping support mechanism ([0085], motors controlling movement of X-ray tube and support); and 
a rotation mechanism ([0066], Top board and X-ray system rotate) configured to rotate the imaging system ([0066], Top board and X-ray system rotate) and the top board ([0066], Top board and X-ray system rotate) in synchronization with each other about an axis extending in a horizontal direction (Fig. 1a and b, rotation shown by arrow), 
wherein the telescoping support mechanism (Fig. 1, 7, 11, and 15) includes: 
a fixed supporting column (Fig. 8, 7);
 a moving supporting column (Fig. 8, 14) movable with respect to the fixed supporting column (Fig. 8, 7);
 a fixed cover (Fig. 8, 7) that covers the fixed supporting column ([0084], strut 7 is covered); 
a moving cover (Fig. 8, 14a) that covers the moving supporting column (Fig. 8, 14) and moves together with the moving supporting column ([0084], members are held by strut and hold the support arm);
 an intermediate cover (Fig. 8, 14b) arranged between the fixed cover (Fig. 8, 7) and the moving cover (Fig. 8, 14a) and movable in a same direction as the moving cover ([0084], telescopic movement);

Heinz teaches a first engagement member (Col. 3, lines 47-59, stops provided between telescoping parts) arranged near an end portion of the moving cover (Fig. 4, 16, 17, 18) on a side of the fixed cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2, 15) and configured to move the intermediate cover (Fig. 4, 16 and 17) in the same direction as a movement direction of the moving cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2) by being engaged with a second engaging member arranged near an end portion of the intermediate cover (Fig. 4, 16 and 17) on a side of the moving cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2).
However, Yoshida and Heinz fails to disclose a spring having a spring force for forcing the intermediate cover in the direction of the fixed cover. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-4 and 6-10 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884